Title: General Orders, 24 October 1777
From: Washington, George
To: 



Head Quarters, Whitpain Township [Pa.] Octobr 24th 1777.
Princeton.Trenton. Brunswick.


Many abuses having been committed in impressing horses for the army, The Commander in Chief positively orders, that henceforward, no horse be impressed by any member of the army, without an order therefor from the Qr Mr General, or order of his deputies or assistants, or a special order from the Commander in Chief.
The Brigade Quarter Masters are to make returns, to morrow afternoon, at five o’clock, of all the riding and bat-horses used in their respective brigades, and the persons and their ranks, and in whose service they are used.

A General Court Martial, of which Genl Sullivan is appointed president, is to sit to morrow morning, at nine o’clock, at the president’s quarters, for the trial of Brigadier General Wayne, upon this charge against him—“That he had timely notice of the enemy’s intention, to attack the troops under his command, on the night of the 20th Ult: and notwithstanding that intelligence, neglected making a disposition until it was too late, either to annoy the enemy, or make a retreat without the utmost danger and confusion.” Brigadiers General Muhlenberg, Weedon, Conway and Huntington. Colonels Stevens, Dayton—McClenahan, Stewart & Bradley—and Lt Cols. Davies—De-Hart and Thackston, are appointed members.
A return is to be made of swords wanting in the brigade of horse; as deficiencies may now be supplied.
Altho’ the enterprize under General McDougall proved fruitless, by reason that the enemy had abandoned the post intended to have been attacked, yet the Commander in Chief deems his thanks due to the officers and men, detached for that service, who two nights successively, crossed and recrossed the Schuylkill—and to those also, under Generals Sullivan & Greene, who were designed to facilitate General McDougall’s operation, for the fortitude and chearfulness with which they went thro’ the night marches and fatigues, which occurred in the expedition.
After Orders. The General Court Martial for the trial of Brigadier Genl Wayne is called at his own request.
